I concur in the result because the issue is one of fact and there is enough of evidence and inference to sustain the decision below. It is therefore respectfully submitted that presumptions need not be used to support affirmance. If resort to them were necessary, we should have to consider whether the presumption of jurisdiction has higher standing and greater weight than the ordinary rebuttable presumption so as to make it go further against evidence than the ordinary presumption considered in Ryan v. Metropolitan L. Ins. Co. 206 Minn. 562,289 N.W. 557. Here there was no evidence against the presumption that the attorneys who appeared for Mr. Wandok were authorized to represent him.